department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are in the business of issuing loans which is not a permissible activity within the meaning of sec_501 of the code you do not hold title to real_property you do not have a qualified parent described in sec_501 of the code in this respect you have failed to show that you are operated for the exclusive purpose of acquiring holding title to and collecting income from real_property and remitting the entire amount of such income less expenses to one or more organizations described in sec_501 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office result in a penalty_failure_to_file the returns timely may file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend date a b dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under sec_501 of the code facts you indicate that you are an unincorporated association formed on date a however you have provided no document of formation that could attest to this statement or establish an organizational purpose you indicate that you are an authorized broker-dealer accounts manager and clearinghouse for unsecured debt your apparent purpose is to act as a private to private lending institution specifically you issue loans to b as separate insurance for tax-free investing you have no designated shareholders you have provided no financial information as requested in form_1024 part ill p as such there is no record describing your financial activities you do not currently hold title to nor do you plan to hold title to real_property you also will not be collecting any income from real_property and as such you will not be remitting any income from such property to one or more organizations described in sec_501 of the code law sec_501 of the internal_revenue_code provides that an organization described in subsection c or d or sec_401 shall be exempt from taxation under this subtitle unless such exemption is denied under sec_502 or sec_503 sec_501 of the code provides for exemption from federal_income_tax for organizations that meet the following substantive requirements a any corporation or trust which-- i has no more than shareholders or beneficiaries ii has only class of stock or beneficial_interest and iii is organized for the exclusive purposes of-- acquiring real_property and holding title to and collecting income from such property and il remitting the entire amount of income from such property less expenses to or more organizations described in subparagraph c which are shareholders of such corporation or beneficiaries of such trust for purposes of clause iii the term real_property shall not include any interest as a tenant in common or similar interest and shall not include any indirect interest b a corporation or trust shall be described in subparagraph a without regard to whether the corporation or trust is organized by or more organizations described in subparagraph c c an organization is described in this subparagraph if such organization is-- i a qualified_pension profit sharing or stock_bonus_plan that meets the requirements of sec_401 ii a governmental_plan within the meaning of sec_414 iii the united_states any state or political_subdivision thereof or any agency_or_instrumentality of any of the foregoing or iv any organization described in paragraph d a corporation or trust shall in no event be treated as described in subparagraph a unless such corporation or trust permits its shareholders or beneficiaries-- i to dismiss the corporation's or trust's investment adviser following reasonable notice upon a vote of the shareholders or beneficiaries holding a majority of interest in the corporation or trust and ii to terminate their interest in the corporation or trust by either or both of the following alternatives as determined by the corporation or trust i by selling or exchanging their stock in the corporation or interest in the trust subject_to any federal or state securities law to any organization described in subparagraph c so long as the sale_or_exchange does not increase the number of shareholders or beneficiaries in such corporation or trust above or il by having their stock or interest redeemed by the corporation or trust after the shareholder or beneficiary has provided days notice to such corporation or trust e i for purposes of this title-- a corporation which is a qualified_subsidiary shall not be treated as a separate corporation and il all assets liabilities and items of income deduction and credit of a qualified_subsidiary shall be treated as assets liabilities and such items as the case may be of the corporation or trust described in subparagraph a ii for purposes of this subparagraph the term qualified_subsidiary means any corporation if at all times during the period such corporation was in existence percent of the stock of such corporation is held by the corporation or trust described in subparagraph a iii for purposes of this subtitle if any corporation which was a qualified_subsidiary ceases to meet the requirements of clause ii such corporation shall be treated as a new corporation acquiring all of its assets and assuming all of its liabilities immediately before such cessation from the corporation or trust described in subparagraph a in exchange for its stock f for purposes of subparagraph a the term real_property includes any personal_property which is leased under or in connection with a lease of real_property but only if the rent attributable to such personal_property determined under the rules of sec_856 for the taxable_year does not exceed percent of the total rent for the taxable_year attributable to both the real and personal_property leased under or in connection with such lease g i an organization shall not be treated as failing to be described in this paragraph merely by reason of the receipt of any otherwise disqualifying income which is incidentally derived from the holding of real_property ii clause i shall not apply if the amount of gross_income described in such clause exceeds percent of the organization's gross_income for the taxable_year unless the organization establishes to the satisfaction of the secretary that the receipt of gross_income described in clause i in excess of such limitation was inadvertent and reasonable steps are being taken to correct the circumstances giving rise to such income analysis you are in the business of issuing loans which is not a permissible activity within the meaning of sec_501 of the code you do not hold title to real_property you do not have a qualified parent describe in sec_501 of the code in this respect you have failed to show that you are operated for the exclusive purpose of acquiring holding title to and collecting income from real_property and remitting the entire amount of such income less expenses to one or more organizations described in sec_501 conclusion you fail to meet the requirements of sec_501 of the code therefore you do not qualify for exemption under sec_501 and must file federal_income_tax returns you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service se t eo ra t pe-3l7 attn constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely director exempt_organizations rulings agreements
